Citation Nr: 1736223	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  07-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for colon polyps, to include as due to exposure to asbestos.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board remanded the case for further development.  

The Veteran requested a hearing before the Board in a February 2010 substantive appeal.  However, in a subsequent statement received in September 2011, he withdrew his request for a Board hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Any currently diagnosed colon polyps did not have their onset in service and have not been etiologically linked to the Veteran's service or any incident therein, including any exposure to asbestos or toxic chemicals.  


CONCLUSION OF LAW

The criteria for service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining service treatment records, VA and private treatment records.  

Regarding whether there was substantial compliance with the Board's May 2014 remand directives, the Agency of Original Jurisdiction has obtained identified private treatment records and issued supplemental statements of the case in March 2015 and March 2017.  Thus, the record reflects substantial compliance with the instructions in the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran was not provided with a VA examination with regard to his claim for colon polyps, one was not required in this case.  As discussed below, there is no evidence of colon polyps during military service and there is no evidence, other than the Veteran's statements, indicating an association between the Veteran's colon polyps and his military service, including any incident therein.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In the absence of any evidence indicating an association between colon polyps and the Veteran's service, the Veteran's statements alone are insufficient to trigger VA's duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

The Veteran contends that he currently has recurring colon polyps as a result of his service aboard the USS Shangri-La.  He believes his colon polyps are the result of his exposure to photographic developing chemicals, and/or fumes from several different welding gases and asbestos while the ship was in dry dock.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual provides guidance regarding claims for service connection based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f; but see DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072 (Fed. Cir. 2017) (holding that "[t]he M21-1 Manual revisions do not amount to a § 553 rulemaking and do not carry the force of law").

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Here, the evidence reflects the Veteran currently has colon polyps that recur.  See, e.g., January 2013 VA colonoscopy report.  

The Veteran alleges and his service personnel records show that his military occupational specialty (MOS) was a photographer's mate.  VA's Adjudication Procedure Manual notes that the probability of a photographer's mate having exposure to asbestos is minimal.  M21-1.IV.ii.1.I.3.c.  In light of these circumstances, the Board concedes that the Veteran had at least minimal exposure to asbestos in service.  Also, his MOS as a photographer's mate would have exposed him to photograph developing chemicals during his service.  Given the circumstances of his service, the Board additionally finds his statements credible that he was exposed to fumes from welding gases while aboard the USS Shangri-La.

The Veteran does not claim that his colon polyps had their onset in service, nor does any of the evidence show that they had their onset in service.  Service treatment records do not show any relevant complaints, treatment, symptoms or diagnoses.  There is no medical evidence of colon polyps until the early 1990s; almost 30 years after the Veteran's separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Additionally, there is no competent evidence or medical opinion that the Veteran's colon polyps are related to service or any incident therein, to include his conceded exposure to asbestos, and neither the Veteran nor his representative has submitted any such opinion.  Nor has the Veteran submitted any competent medical evidence etiologically linking his current colon polyps to his alleged exposure to photograph developing chemicals or to welding gas fumes.  

The Board acknowledges the Veteran's adamant assertions that he has colon polyps as a result of service, and specifically exposure to asbestos, photograph developing chemicals, and welding gas fumes while serving aboard the USS Shangri-La.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical issues such as whether colon polyps are linked to service or to exposure to asbestos, chemicals, or fumes.  Thus, his statements regarding any link to service alone are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record that relates the current colon polyps to service or to exposure to asbestos, photograph developing chemicals, or welding gas fumes during service.  

Moreover, the submitted internet article that lists the health risks from inhaling welding gas fumes, standing alone, does not address the facts that are specific to the Veteran's case, specifically whether the Veteran's currently diagnosed colon polyps are related to his in-service exposure to such fumes.  In fact, while the article identifies many symptoms and possible diagnosed diseases and disabilities, it does not identify colon polyps as a possible result of exposure to these welding gases.  Accordingly, the article is of no probative value and is afforded no weight.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board finds that the preponderance of the evidence is against the claim for service connection for colon polyps and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for colon polyps is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


